DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the limitation of “a flat curved-surface shape” is confusing as it is not clear how something should be both flat and curved.  Correction/clarification is required.
Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the limitation describes an oil resistance of 150 °C but does not make it clear what this parameter is directed to as a material property.  Correction/clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2017/0016777 (“Yoshihara”).
Claim 1
Yoshihara discloses a temperature sensor comprising: a thermistor element (thermistor 11); a lead-out wire connected to the thermistor element (lead out wires 14 and 14b); a lead wire connected to the lead-out wire (lead wires 301A and 301B outside of the resin sheets); an inner layer formed by heating and curing or by melting and solidifying a pair of sheet-like inner layer materials made of a resin material (melted inner layer 21 from precursor tube 22); and outer layers formed by a pair of sheet-like outer layer materials made of a resin material and having flat surfaces on two sides (outer layers 23 from precursor tube 24), wherein the thermistor element, the lead-out wire, and a connection part between the lead-out wire and the lead wire are covered by the inner layer and are covered by the pair of outer layers by being sandwiched therebetween (Fig. 2). 

Claim 3
Yoshihara discloses the temperature sensor according to claim 1, wherein the outer layers are in a flat curved-surface shape, one surface is in a concave curved-surface shape, and the other surface is in a convex curved-surface shape (paragraph [0074, Fig. 8B). 

Claim 4
Yoshihara discloses the temperature sensor according to claim 1, wherein an inner surface side of the outer layers is deformed to form a recess corresponding to the thermistor element (Fig. 3A -3C, space within sleeve 24 forms a recessed section for inner material 21 and thermistor sensor). 

Claim 5
Yoshihara discloses the temperature sensor according to claim 1, wherein the temperature sensor has flexibility (paragraph [0012], flexible to install). 

Claim 6
Yoshihara discloses the temperature sensor according to claim 1, wherein the lead wire is an electric wire covered by an insulating coating (paragraph [0046, Fig. 2, coated wires). 

Claim 7
Yoshihara discloses the temperature sensor according to claim 1, wherein the outer layers and the inner layer have heat resistance of 200 °C or more (paragraph [0022], 300 °C). 

Claim 8
Yoshihara discloses the temperature sensor according to claim 1, wherein the outer layers and the inner layer have oil resistance of 150 °C or more (paragraph [0046], PTFE).

Claim 9
Yoshihara discloses the temperature sensor according to claim 1, wherein the pair of sheet-like outer layer materials made of the resin material have an identical shape (paragraph [0059], Fig., 3A, top and bottom side of tube relative to the thermistor element). 

Claim 10
Yoshihara discloses the temperature sensor according to claim 1, wherein a thickness of the inner layer is greater than a thickness of the outer layer (Fig. 2). 

Claim 11
Yoshihara discloses a device including a temperature sensor, comprising the temperature sensor according to claim 1 (paragraph [0002], temperature sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0016777 (“Yoshihara”) in view of U.S. Patent Pub. 2014/0217289 (“Nam”).
Claim 2
Yoshihara discloses the temperature sensor according to claim 1.
Yoshihara does not appear to explicitly disclose wherein a material that reflects infrared rays is disposed on one surface of the outer layers. 
Nam discloses incorporating an infrared reflector film (paragraph [0079-0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an infrared reflective layer, as disclosed by Nam, into the device of Yoshihara, for the purpose of improving signal (Nam, paragraph [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ERICA S LIN/Primary Examiner, Art Unit 2853